I concur with the majority's opinion and judgment with the following additional comments. First, we did not overlook one of appellants' primary points that the crime pled to did not specify the involvement of a minor, retarded or otherwise. That information was gleaned from other parts of the record incorporated into the summary judgment exercise. I believe our point is that regardless of whether the issue was formalized or not in the charge, the fact was uncontroverted that an adolescent boy, who was minimally "slow" even by appellant's standards, was the victim.
Further, the majority's conclusion that the act and the harm are virtually inseparable in the sexual molestation of a minor, in my opinion, need not be limited to minors. While such activity involving minors is particularly distressing and obnoxious because of their vulnerability due to age, surely the other reasons which have been given to support the inference of intent to harm are equally applicable to unwilling adults as well.
Hopefully we have progressed beyond the point, in cases involving coerced sexual activity, where there must be battering and bruising in order to demonstrate "real" harm when an adult is involved. Any plea to a sex crime involving a victim should be presumptive that an intent to harm can be inferred regardless of age. Thus, I would be in favor of expanding the majority's opinion in that manner. *Page 539